Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to election of the restriction dated 8/17/2021.

Information Disclosure Statement
This office acknowledges of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 7/6/2020 has/have been considered and  made of record. 


Election/Restriction
Applicant's election without traverse of sets of claims 1-6 and 7-14 is acknowledged.
Applicants have the right to file a divisional, continuation or continuation-in-part application covering the subject matter of the non-elected claims 15-20.

This application is in condition for allowance except for the following formal matters: 
i)	The specification is objected to for the following reason: 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP § 606.01).
Note that, the claims are only directed to a method of making a semiconductor device.

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

ii) 	Claim Objections
Sets Claims 1-6 and 7-14 are objected to because of the following informalities:
In claim 1, lines 17-18, “to magnetically adsorbs one of the plurality of light emitting elements” should read --to magnetically adsorb one of the plurality of light emitting elements--. The remaining claims 2-6 are dependent from the above claim 1 and therefore also considered objected.
In claim 7, lines 17-18, “to magnetically adsorbs one of the plurality of light emitting elements” should read --to magnetically adsorb one of the plurality of light emitting elements--. The remaining claims 8-14 are dependent from the above claim 1 and therefore also considered objected.
Appropriate correction is required.



A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung A. Le whose telephone number is (571) 272-1784. The examiner can normally be reached on Mon-Fri 8:00-5:00.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The central fax phone numbers for the organization where this application or proceeding is assigned are (571)272-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/DUNG A. LE/            Primary Examiner, Art Unit 2819